2022 IL App (1st) 1200913-U
                         Nos. 1-20-0913 and 1-20-1172 (consolidated)
                                                                               Second Division
                                                                                 June 28, 2022

 NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except in the
 limited circumstances allowed under Rule 23(e)(1).
 ____________________________________________________________________________

                                            IN THE
                             APPELLATE COURT OF ILLINOIS
                                      FIRST DISTRICT
 ____________________________________________________________________________

                                               )    Appeal from the
 In re COMMITMENT OF JULIAN                    )    Circuit Court of
 MONTILLA,                                     )    Cook County
                                               )
         (The People of the State of Illinois, )
 Petitioner-Appellee,                          )    No. 06 CR 80004
                                               )
    v.                                         )
                                               )
 Julian Montilla,                              )
                                               )   Honorable Michael Clancy
         Respondent-Appellant.).               )   Judge, presiding.
 ____________________________________________________________________________

               JUSTICE COBBS delivered the judgment of the court.
               Presiding Justice Fitzgerald Smith and Justice Howse concurred in the
            judgment.
                                            ORDER

¶1     Held: The trial court properly found that the State met its burden in establishing, beyond
             a reasonable doubt, that respondent has a qualifying mental disorder that makes it
             substantially probable that he will engage in acts of sexual violence. Further,
             respondent’s challenge to the terms of his conditional release plan is moot.

¶2     This case concerns proceedings initiated under the Sexually Violent Persons Commitment

Act (Act) (725 ILCS 207/1, et. seq. (West 2018)). Following a bench trial, respondent-appellant,
Nos. 1-20-0913 & 1-20-1172 (cons.)

Julian Montilla, was found to be a sexually violent person (SVP) and was placed on conditional

release. On appeal, Montilla contends that the State failed to prove beyond a reasonable doubt that

he was a sexually violent person, and that his conditional release plan was overbroad and

unreasonable under the Act. For the following reasons, we affirm.

¶3                                         I. BACKGROUND

¶4                                   A. The Underlying Convictions

¶5      In 1998, Montilla was convicted of predatory criminal sexual assault of a child (case

number 98-CR-7589) and was sentenced to 6 years in the Illinois Department of Corrections

(IDOC). In 1999, Montilla was convicted of aggravated criminal sexual assault (case number 98-

CR-7590) and was sentenced to 6 years in the IDOC. The second sentence was to be served

concurrently with the sentence of the first conviction.

¶6      Montilla was released on mandatory supervised release (MSR) on November 14, 2003. 1

However, in 2005, Montilla violated the conditions of his parole after admitting to his parole

officer that he had drank alcohol and that one of the victims from his underlying convictions had

moved into his apartment building. Additionally, Montilla admitted to having thoughts of sexually

offending an underage girl he had observed at a technical college he was attending at the time.

Since 2006, Montilla has been detained at the Department of Human Services, Treatment and

Detention Facility (TDF) in Rushville, Illinois.

¶7                               B. The State’s Petition to Civilly Commit




        1
          Although the record demonstrates that Montilla was subject to MSR, the trial court, the parties,
and the witnesses in this matter refer to his time spent in the community as “parole.” We acknowledge the
differences between the two, but for purposes of consistency within this appeal, we refer to this brief period
of time as “parole.”

                                                    -2-
Nos. 1-20-0913 & 1-20-1172 (cons.)

¶8      On February 27, 2006, the State filed a petition to civilly commit Montilla pursuant to the

Act, alleging that he was dangerous to others because he suffered from a mental disorder that

created a substantial probability that he would engage in acts of sexual violence. The State sought

a finding that respondent was an SVP and an order of commitment to the Illinois Department of

Human Services (DHS) pursuant to section 40 of the Act. 725 ILCS 207/40 (West 2006). The State

attached certified copies of Montilla’s qualifying convictions as exhibits to the petition, as well as

a psychological evaluation completed by Dr. Jacqueline Buck, a clinical psychologist and special

evaluator with IDOC. In the evaluation, Dr. Buck diagnosed respondent with pedophilia, sexually

attracted to females and males, exclusive type; alcohol abuse in a controlled environment;

marijuana abuse in a controlled environment; and avoidant personality disorder with dependent

features.

¶9      On March 28, 2006, a probable cause hearing was held. Dr. Buck testified that Montilla’s

mental disorders were congenital or acquired conditions that affected his emotional and volitional

capacities. Dr. Buck opined that Montilla’s mental disorders predisposed him to commit acts of

sexual violence, his sex offender treatment to date had been totally ineffective, and he was

substantially probable to sexually reoffend if he was released to the community at the end of his

criminal sentences. The trial court found that there was probable cause that Montilla was an SVP

and ordered Montilla to be civilly committed pending a full trial. The matter was continued for

multiple years for reasons not relevant to this appeal. 2




        2
           It is unclear from the record why such a long period of time passed between the original probable
cause hearing and trial. Notably, Montilla appears to have had multiple attorneys throughout the duration
of the trial court proceedings.

                                                   -3-
Nos. 1-20-0913 & 1-20-1172 (cons.)

¶ 10    On March 26, 2019, the State filed a “Motion for Leave to Amend Petition for Sexually

Violent Persons Commitment,” which was granted by the trial court. 3 The amended petition

attached a new evaluation, as Dr. Buck had left employment with the State, conducted by Dr. Barry

Leavitt, who diagnosed Montilla with: pedophilic disorder, sexually attracted to females and

males, non-exclusive type; alcohol use disorder, mild, in a controlled environment; and other

specified personality disorder with dependent and schizotypal features.

¶ 11    The matter was again continued multiple times until February 4, 2020, when a bench trial

was held.

¶ 12                                       C. The Bench Trial4

¶ 13    Four expert witnesses testified at trial: (1) for the State, Dr. David Suire; (2) and three for

Montilla, Drs. Barry Leavitt, John Arroyo, and Brian Abbott. Montilla elected not to testify. All

experts explained their methods for creating an evaluation under the Act, which, at minimum,

considered Montilla’s criminal history, IDOC disciplinary records, and treatment at the TDF. All

experts also testified that they were familiar with the Act and the requirements the State had to

meet to establish that Montilla was an SVP.

¶ 14                                  1. The State’s Expert Witness

¶ 15    The following summarizes the salient points taken from Dr. Suire’s extensive testimony.

Dr. Suire is a clinical psychologist. In 2006, Dr. Suire evaluated Montilla at the TDF, and



        3
           In its motion to file an amended petition, the State indicated that in May 2013, the Diagnostic and
Statistical Manual (DSM-V) was republished and had modified some of the original diagnoses relied upon
by the State’s expert in its initial petition.
         4
            Although the bench trial lasted for two days, the testimony of the four expert witnesses is
voluminous and technical. We have culled through the testimony that we deem relevant to the disposition
to this appeal and recite those portions herein.


                                                    -4-
Nos. 1-20-0913 & 1-20-1172 (cons.)

concluded that Montilla met the criteria for an SVP. Dr. Suire diagnosed Montilla with three

specific disorders within a reasonable degree of psychological certainty: (1) pedophilic disorder,

sexually attracted to both genders, non-exclusive; (2) alcohol use disorder, mild, in a controlled

environment; and (3) other specified personality disorder with dependent and schizotypal features.

At the time, Dr. Suire diagnosed Montilla using the Diagnostic and Statistical Manual of Mental

Disorders, 4th Edition (DSM-IV), which is considered the standard reference material for

psychological diagnoses and an authoritative text in the field.

¶ 16   In April 2015, Dr. Suire updated his first evaluation to conform with changes made in the

DSM, as the fifth edition was published in 2013, as well as to review and consider any new DHS

records. Dr. Suire did not re-interview Montilla for the updated evaluation. Dr. Suire completed

one last updated evaluation in August 2019, but did not re-interview Montilla as he refused to

participate. In both updated evaluations, Dr. Suire maintained that Montilla was an SVP.

¶ 17   Montilla had sexually offended against his 3-year-old niece, and an 18-month-old to 3-

year-old nephew between January to July of 1997. He had performed oral sex on his niece and

rubbed his penis on her vagina, and had performed oral sex on his nephew. These offenses came

to light when Montilla’s older niece found photographs of him, visibly erect, with the same

children. During Dr. Suire’s interview with Montilla in 2006, Montilla admitted to committing

such crimes.

¶ 18   Dr. Suire was aware of Montilla’s parole violations, which included him drinking alcohol,

accepting hugs and kisses from underaged nieces and nephews, and living in close proximity with

a prior victim. Dr. Suire stated that Montilla had reported to his parole officer that he had

considered sexually offending a girl aged 10 to 12 years whose parents worked as custodial staff

at the technical college he attended while on parole. Montilla reported knowing when the girl was

                                               -5-
Nos. 1-20-0913 & 1-20-1172 (cons.)

alone, what locations she might be at, and that he was “experiencing a lot of stress” in that he may

reoffend. Dr. Suire indicated that Montilla had denied having any sexual thoughts about children

since going through treatment, which he did not find credible.

¶ 19   Dr. Suire testified that Montilla had participated in sex offender treatment while at IDOC

and while on parole, but had not successfully completed either and was terminated after his parole

violations. He also had not participated in similar treatment while at DHS.

¶ 20   Dr. Suire opined that Montilla’s diagnoses were congenital or acquired in nature, and had

an effect on his emotional or volitional capacity. In order to become diagnosed with pedophilic

disorder, one had to suffer from recurrent urges, fantasies, or behaviors that involved sexual

contact with a prepubescent child of 13 years old or younger, for a period of at least six months.

The six-month period did not have to be recent, only contiguous. Dr. Suire testified that Montilla

had offended against at least four known children between the ages of 1 and 11 years, had reported

being interested in children, mostly girls, between the ages of 3 and 4 years, and also exhibited

some interest in boys but at a reduced level compared to girls. The qualifier of “non-exclusive”

indicated that Montilla might have a sexual interest outside of children, as records showed that

Montilla had presented a history of limited sexual contact and brief relationships with adults.

¶ 21   Dr. Suire testified that pedophilic disorder directly predisposed Montilla to commit further

acts of violence because he was sexually attracted to and aroused by children, which made it likely

that he would act on his arousal. Dr. Suire observed that although Montilla had reported no longer

being attracted to children, he did not find such a statement credible and that it had been in

Montilla’s “best interest” to report this. Dr. Suire conceded that having an attraction to children

did not make violence inevitable, and that it was true that Montilla had not offended since he was

last in the community in the 1990s. However, Dr. Suire opined that Montilla still suffered from

                                               -6-
Nos. 1-20-0913 & 1-20-1172 (cons.)

pedophilic disorder because the diagnosis, similarly to sexual identity, tended to remain static once

it was set, even if an offender could learn to control his urges. As an example, Dr. Suire pointed

out that while on parole, Montilla had identified a potential victim and possible situations in which

he could reoffend.

¶ 22   Montilla also met the criteria for alcohol use disorder because Montilla had reported a

heavy pattern of alcohol use and attempts to reduce consumption without success, which resulted

in one of his parole violations. Dr. Suire also diagnosed Montilla with specified personality

disorder due to his history of having difficulty of interacting with others. Dr. Suire testified that

these two disorders would not necessarily qualify as a “mental disorder” under the Act, but opined

that they interacted with his pedophilic disorder to make him less likely to control his urges or

make it more difficult for him to form relationships with age-appropriate individuals.

¶ 23   Next, Dr. Suire concluded that, within a reasonable degree of psychological certainty,

Montilla was substantially probable to reoffend, meaning he was “more likely than not” to do so

based on Montilla’s diagnoses, various independent risk assessments, and consideration of

Montilla’s time in the community while on parole. Dr. Suire believed that Montilla had behaved

in a way that exposed him to risks in the community and had engaged in high-risk behavior that

involved potentially planning an offense.

¶ 24   To determine substantial probability, Dr. Suire’s approach was multi-faceted. First, he used

an “adjusted actuarial approach,” which was the “broadly accepted approach in the field.” Dr.

Suire explained that an actuarial instrument is a “means of combining empirical risk correlates,”

which produces an “overall risk estimate” that predicts how likely a person is, compared to others

with similar scores, to commit a sexual offense in the future. Dr. Suire cautioned that actuarial

instruments only consider formal charges and convictions, not unreported offenses, and thus were

                                                -7-
Nos. 1-20-0913 & 1-20-1172 (cons.)

not wholly comprehensive to determine substantial probability. As such, Dr. Suire also considered

empirical risk factors not accounted for in actuarial data, such as “idiosyncratic factors” or

“protective factors” that may demonstrate a heightened or mitigated risk to reoffend.

¶ 25    Dr. Suire utilized the Static-99 Revised (Static-99) and the Static-2002 Revised (Static-

2002) (collectively, Static Instruments). Dr. Suire testified that the Static-99 is a 10-item scale that

measures factors such as age, previous sex offenses, victim types, and romantic relationships, to

produce “relative” and “absolute risk values.” An offender is then assigned a score based on a

potential risk to reoffend. As to the Static-2002, Dr. Suire testified that this instrument was similar

to the Static-99, but was more comprehensive and also took into account time spent in the

community. On both Static Instruments, Montilla was considered to be an “average risk” to

reoffend.

¶ 26    Dr. Suire then evaluated Montilla using an assessment tool called the Stable-2007, which

combined additional empirical risk factors to provide an overall risk estimate. The Stable-2007

measures factors that are more “changeable” to evaluate how much progress an offender has made

over time. Montilla received a score that placed him in the “high risk” category, but when his

Stable-2007 scores were combined with his Static Instrument scores, his estimate of risk to

reoffend ranged from “average” to “above average.”

¶ 27    Dr. Suire also considered “idiosyncratic” and “protective” factors, which were not always

reflected within the Static instruments. Dr. Suire opined that Montilla had placed himself in

“extraordinarily high risk” situations while on parole, such as accepting kisses from very young

nephews, observing a young girl at the technical college, and not immediately seeking help

thereafter. Dr. Suire explained that this behavior showed that Montilla was “deep in his cycle.” Dr.

Suire also considered Montilla’s self-admitted, unreported offenses against children, such as an

                                                 -8-
Nos. 1-20-0913 & 1-20-1172 (cons.)

offense committed against a younger niece when he was 15 years old. However, Dr. Suire admitted

that this consideration was not included in any of his evaluations.

¶ 28   As to protective factors, Dr. Suire credited Montilla for eventually seeking help with regard

to the incident concerning the young girl, but observed that because Montilla had not successfully

completed sex offender treatment, he would have been more likely to reoffend. Dr. Suire also

considered age and behavior while in IDOC and DHS, which contributed to a lower Static

Instrument score. Dr. Suire indicated that Montilla had behaved well in both facilities, which could

be informative as to one’s ability to follow rules, general antisocial behavior, and one’s deviant

arousal.

¶ 29   On cross-examination, Dr. Suire admitted that other evaluations of Montilla had indicated

that he was more capable than others in controlling his behavior. Dr. Suire agreed that Montilla

had not committed an offense while on parole, and that someone with pedophilic disorder might

learn to not act on their urges. Dr. Suire additionally agreed that Montilla had no documented

incidents of sexual misconduct at IDOC or DHS, had not been found in possession of child

pornography, had not been found writing erotica regarding children, and that there was no evidence

of grooming younger members in either community. Dr. Suire explained that in his evaluation, he

had described Montilla’s observation of the young girl at the technical college as “monitoring,”

which was based on his own “reasonable interpretation of what was happening.” Dr. Suire stated

that while it was positive that Montilla had reported, he had nevertheless put himself in a position

where he was regularly around a potential victim. Dr. Suire testified that it would be fair to say

that Montilla only reported his attraction to the girl at the technical college because he already had

been caught violating other conditions of his parole.




                                                -9-
Nos. 1-20-0913 & 1-20-1172 (cons.)

¶ 30   Dr. Suire agreed that, with regard to the Static and Stable Instruments, Montilla had scored

slightly less than an average offender, but was still within the average range of risk. Dr. Suire also

admitted that he did not report an “absolute risk value” within his evaluations, and had not included

any discussion regarding the difference between recidivism rates for interfamilial offenders and

extra-familial offenders.

¶ 31   On redirect examination, Dr. Suire testified that even if Montilla’s scores on the Static and

Stable Instruments were “low,” Montilla was still substantially probable to reoffend based on the

limitations of the actuarial evaluations. On re-cross examination, Dr. Suire testified that the Static

Instruments were the best estimates the psychological community had to provide moderate

predictive accuracy of risks to reoffend.

¶ 32   Following Dr. Suire’s examination, Montilla moved to strike his testimony and for a

directed finding that the State had not met its burden in establishing that Montilla was an SVP.

Specifically, Montilla argued that Dr. Suire’s testimony: (1) indicated that a DSM diagnosis was

not the same as a “mental disorder” under the Act; (2) the State had failed to establish that Montilla

was substantially probable to reoffend because his actuarial scores were low; and (3) Dr. Suire’s

testimony was biased, in that that he had used the words “monitoring a child” and had not included

a discussion of “absolute risk values” in any of his evaluations.

¶ 33   The trial court denied the motion, and the State rested.

¶ 34                             2. Respondent’s Expert Witnesses

¶ 35                                    i. Dr. Barry Leavitt

¶ 36   Dr. Barry Leavitt is a licensed clinical and forensic psychologist. In 2015, he was contacted

by the State to perform an evaluation of Montilla, who did not consent to an interview. On August

4, 2015, Dr. Leavitt completed his evaluation, which concluded that Montilla met the criteria as

                                                - 10 -
Nos. 1-20-0913 & 1-20-1172 (cons.)

an SVP. Dr. Leavitt diagnosed him with pedophilic disorder, sexually attracted to both, non-

exclusive type; alcohol use disorder, mild, in a controlled environment; and other specified

personality disorder with dependent and schizotypal features.

¶ 37   In 2019, Dr Leavitt performed a second evaluation of Montilla. Although Dr. Leavitt’s

diagnoses of Montilla’s mental disorders did not change, he concluded that Montilla was not an

SVP because he no longer believed him to be substantially probable to commit an act of violence

based on updated risk analysis instruments and recent recidivism estimates.

¶ 38   For his 2019 evaluation, Dr. Leavitt conducted a risk assessment using an adjusted actuarial

approach that considered both “static risk instruments” and a “dynamic risk instrument.” Dr.

Leavitt utilized the Static-99 and Static-2002 to provide a baseline understanding of risk based on

the presence or absence of historical factors. Dr. Leavitt testified that Montilla had scored “average

risk” on the Static-99. As to the Static-2002, which evaluates more items and provides a “slightly

different breakdown[ ] of categories of risk,” Dr. Leavitt testified that Montilla had scored an

“average risk,” which was “third highest of potential categories of risk.”

¶ 39   Dr. Leavitt also utilized the Stable-2007 to provide further “refinement” as to an

individual’s estimated recidivism rate as it measures the presence or absence of various

“criminogenic needs.” Dr. Leavitt scored Montilla 15 out of 26 points on the Stable-2007, which

“suggested evidence of a fairly high degree of psychological vulnerabilities.” Dr. Leavitt

considered Montilla to be a “reclusive pedophile” in his current placement, as there was no

evidence of disciplinary issues at the TDF, no attempts to secure child pornography, and only

reports of positive interactions with other residents.




                                                - 11 -
Nos. 1-20-0913 & 1-20-1172 (cons.)

¶ 40   Dr. Leavitt then combined the result of the Stable-2007 with the scores of the Static

Instruments, which resulted in a “composite score” that produced an overall risk estimate.

Montilla’s risk was then elevated from “average risk” to “above average.”

¶ 41   Dr. Leavitt also evaluated Montilla using “case-specific considerations” that could warrant

elevating Montilla’s risk to a higher level, such as age, health status, and completion of sex

offender treatment. Dr. Leavitt observed that in 2000 while at IDOC, Montilla had been terminated

from the program because he had been “struggling with understanding and implementing

recommended concepts, and was not seen as an active participant.” Dr. Leavitt stated that while

on parole, Montilla had not been fully transparent or compliant with his conditions due to cognitive

and intellectual deficits. Dr. Leavitt credited Montilla’s “minimal levels of engagement” in that he

reported his sexual attraction and deviant fantasies to his parole officer in 2005. Dr. Leavitt also

observed that most of Montilla’s victims had been interfamilial and explained that research

suggested that those who only offend against family members might have a reduced risk level

compared to those offending against non-family members.

¶ 42   In explaining why he had changed his opinion as to whether Montilla was an SVP, Dr.

Leavitt testified that he did not feel Montilla’s risk level reached the threshold of “substantial

probability” after reviewing updated records and taking into account “recent norms” regarding

recidivism rates. Dr. Leavitt testified that recidivism rates for reoffending “were different” in 2015

than in 2016 and 2017 and that rates had gone down for sex offenders generally. Additionally, Dr.

Leavitt explained that some of the empirical risk factors assessed in the Static Instruments

“overlap” with those in the Stable-2007 and thus do not provide any new information to consider.

¶ 43   On cross-examination, Dr. Leavitt agreed that Montilla suffered from pedophilic disorder,

had admitted to sexually offending against at least five females, had demonstrated an interest in

                                                - 12 -
Nos. 1-20-0913 & 1-20-1172 (cons.)

prepubescent females, and had fantasized about potentially offending against a 10-year-old girl.

Dr. Leavitt admitted that Montilla’s sexual interests had been “ingrained” up until his time at DHS

and that there was no evidence to suggest that they had been resolved in any way. Dr. Leavitt did

not find Montilla’s statements that he was no longer interested in children as consistent with

someone who had not consistently participated in sex offender specific treatment, and it would be

fair to say that he had not taken any meaningful steps to address his sexual interest in children. Dr.

Leavitt agreed that any treatment at DHS was not a substitute for sex offender treatment. Dr.

Leavitt also described the potential incident with the underaged, unrelated girl at the technical

college “as an almost imminent sex offense.” He testified that Montilla had only discussed these

sexual thoughts after being caught for other parole violations.

¶ 44   On cross-examination, Dr. Leavitt testified that Montilla’s alcohol use disorder and other

specified personality disorder were not qualifying mental disorders under the Act, but served as

risk or disinhibiting factors that were connected to sexual reoffending. He also indicated that

Montilla’s dependent personality features may lead him to seek out children as a source of care or

support.

¶ 45   On redirect examination, Dr. Leavitt testified that an individual’s sexual interest can

fluctuate over time and that Montilla could “greatly benefit” from sex offender treatment. Dr.

Leavitt testified that he had estimated Montilla to have a 14-15% percent risk of reoffending over

the next 5 to 10 years, but he did not see that percentage as reaching the “substantial probability”

threshold.

¶ 46   The trial court then questioned Dr. Leavitt regarding the change in his opinion. Dr. Leavitt

testified that the main difference between his 2016 opinion and his 2019 opinion was that the

actuarial instruments had changed, and that his prior evaluation may have “overweighed” dynamic

                                                - 13 -
Nos. 1-20-0913 & 1-20-1172 (cons.)

factors. In 2015, evaluators could not utilize the Static-99 with the Stable-2007 to get a composite

score, and thus the 2015 evaluation was comprised of scores from separate instruments, with

additional risk factors weighed accordingly based on the psychologist’s discretion.

¶ 47   The trial court noted that the new actuarial instruments actually placed Montilla at a higher

absolute risk value. Dr. Leavitt responded that he believed that the new risk level was still below

what he perceived as “substantial probability” and that there was no evidence of Montilla acting

on his urges. Further, Dr. Leavitt testified that the new composite score calculated already-

considered risk factors more than once, which would drive up a composite score.

¶ 48                                    ii. Dr. John Arroyo

¶ 49   Dr. John Arroyo is a licensed clinical and forensic psychologist. Dr. Arroyo conducted his

first evaluation in January 2015, and then updated his evaluation in January or February 2018. Dr.

Arroyo attempted to interview Montilla for the first evaluation, but Montilla refused. Dr. Arroyo

explained that he had created a second evaluation because significant time had passed and he had

received additional information. Dr. Arroyo testified that his opinions remained the same in both

evaluations, where he did not believe, to a reasonable degree of psychological certainty, that

Montilla met the criteria as an SVP under the Act.

¶ 50   In both evaluations, Dr. Arroyo diagnosed Montilla with a mental disorder, specifically

pedophilic disorder, non-exclusive type, sexually attracted to females, incest only.

¶ 51   In determining substantial probability to re-offend, Dr. Arroyo also conducted a risk

assessment utilizing the Static-99, Static-2002, and Stable-2007. On the Static-99, Montilla scored

an “average risk” in the bottom range of the category. As to the Static-2002, Montilla scored

“average risk” on this instrument, and Dr. Arroyo added some points to this evaluation based on

the fact that Montilla had reported offending against a nephew, although he did not believe that

                                               - 14 -
Nos. 1-20-0913 & 1-20-1172 (cons.)

offending against one nephew constituted a pattern of behavior. Dr. Arroyo testified that he also

perceived risk of reoffending to be lower if an offender only has intrafamilial victims, but stated

that the Static Instruments do not account for solely interfamilial violence.

¶ 52     Dr. Arroyo then utilized the Stable-2007, but noted that the Stable-2007 is typically only

used when one conducts an interview of that individual, which he had not done in this case. Dr.

Arroyo scored Montilla “outside of the moderate range of dynamic needs,” indicating he was “low

risk.”

¶ 53     Dr. Arroyo also considered protective factors, such as age, medical condition, and

completion of sex offender treatment. He explained that age was already accounted for by the

actuarial instruments, and that Montilla had engaged in sex offender treatment and had expressed

remorse for his victims.

¶ 54     Dr. Arroyo admitted that the Static Instruments underestimate re-offense rates because they

largely only measure formal legal interventions, and that the developers of the actuarial

instruments advised evaluators that the items on the list are not an “exhaustive or comprehensive

list” and should not be used as “stand-alone instruments to evaluate risks.” He also stated that the

actuarial instruments do not evaluate past a five-year time period. Dr. Arroyo admitted that he did

not score Montilla for the incident with the underaged girl at the technical college because his

previous reported victims had been family members.

¶ 55     On cross-examination, Dr. Arroyo testified that he did not consider “dynamic risk factors”

but believed that treatment could address those issues in the future. Dr. Arroyo considered

Montilla’s lack of disciplinary history at IDOC as “normal,” but also conceded that he had been

removed from sex offender treatment. Dr. Arroyo agreed that Montilla had not had access to




                                                - 15 -
Nos. 1-20-0913 & 1-20-1172 (cons.)

children or been to sex offender treatment in at least 15 years, and had not researched whether a

15-year gap from participation in treatment had any discernible effect on an individual.

¶ 56   On redirect examination, Dr. Arroyo testified that, based on the Static-99, if an individual

has “stranger victims,” an individual has a higher risk to reoffend. Dr. Arroyo opined that risk of

reoffending minimizes as the offender ages, because an offender’s preference to offend against

certain age groups dissipates because potential victims are also aging as well.

¶ 57   The trial court further questioned Dr. Arroyo as to how age affects pedophilia. Dr. Arroyo

stated that pedophiles have a decreased risk of offending over time if they are solely offending

against family members. Dr. Arroyo also opined that, for child sex offenders who begin offending

in their 20s, pedophilia tends to peak in their late 50s.

¶ 58   On redirect examination, Dr. Arroyo stated that Montilla fell into the category of those who

began offending earlier. On recross examination, Dr. Arroyo testified that as Montilla aged, the

victim pool decreased. On redirect examination, Dr. Arroyo testified that Montilla had not

offended against any of his victims’ children while on parole.

¶ 59                                     iii. Dr. Brian Abbott

¶ 60   Dr. Brian Abbott is a licensed clinical psychologist and social worker. Dr. Abbott testified

that he interviewed Montilla on May 20, 2016, and utilized that information to complete his report,

dated December 28, 2016. Dr. Abbott testified that he reviewed updated information since the

drafting of the report, but none of the updated records changed his opinion about whether Montilla

qualified as an SVP.

¶ 61   Dr. Abbott testified that he did not diagnose Montilla with pedophilic disorder in 2018

because there was an “absence” of any symptoms of pedophilia disorder over a period of 15 years.

Dr. Abbott did not dispute that Montilla suffered from pedophilic disorder earlier in his life, likely

                                                - 16 -
Nos. 1-20-0913 & 1-20-1172 (cons.)

between the years 1997 to 2005, but that it was improper to do the same now based on “old

behavior” as DSM disorders are considered “current conditions.”

¶ 62   Dr. Abbott testified that the mere presence of a DSM disorder is insufficient to establish

someone’s behavior in the future, and offers no relevant or probative information as to how an

individual’s emotional or behavior control predisposes him to commit acts of sexual violence. He

indicated that he was not aware of any scientific evidence that individuals who suffer from

pedophilic disorder will continue to exhibit such conditions over their lifetime, absent any

symptoms. Dr. Abbott testified that Montilla exhibited symptoms of expressing remorse and

recognition of the consequences of his actions, which appeared to be a change in him since when

he had committed the offenses. Dr. Abbott also noted that there was evidence of Montilla engaging

in an adult relationship when he had been released on parole, thus demonstrating maturation in his

social, emotional, and sexual development with adult women.

¶ 63   Dr. Abbott indicated that he did not address “volitional control” in his evaluation because

he had concluded that Montilla did not have a current acquired congenital condition. Thus, he only

addressed this aspect hypothetically, and based on his review of Montilla’s behavior at the TDF,

he did not see evidence of him exhibiting any institutional signs of difficulty in controlling any

sexual urges.

¶ 64   Although he did not believe Montilla suffered from a current acquired or congenital

disorder, Dr. Abbott nevertheless conducted a risk assessment under the assumption that he did.

Dr. Abbott concluded that any theoretical risk to reoffend was low, “short of any statement that

Montilla intended to reoffend,” and that there was no “statistical, logical, or common sense basis”

for him to find that Montilla was substantially probable to reoffend.




                                              - 17 -
Nos. 1-20-0913 & 1-20-1172 (cons.)

¶ 65   Dr. Abbott testified that he used the Static-99 and then also considered “extraordinary

factors” that might affect risk, as well as time spent in the community. Dr. Abbott scored Montilla

as “average” on the Static-99, but explained that the Static-99 may be inaccurate as to risk

perception based on the age of the offender. Additionally, Dr. Abbott pointed out that Static

Instruments do not assign any point values to factors such as recognition of the consequences of

one’s actions, which could degrade predictive accuracy. As such, he also consulted research

regarding “age-stratified sexual recidivism” that showed that younger offenders are

“overrepresented” in the Static-99, and thus may contribute to “inflated” risk estimates.

¶ 66   On cross-examination, Dr. Abbott testified that he last had contact with Montilla in 2016.

He believed Montilla was in “remission” for pedophilic disorder but also admitted that the DSM-

V did not include a “qualifier for remission” for pedophilic disorder. Dr. Abbott testified that, to

be in remission for pedophilic disorder, one had to not have shown symptoms of impairment or

distress in the community for at least five years. He stated that Montilla had only been in the

community for about two or three years while on parole.

¶ 67   Following redirect and recross examination, Montilla rested. The bench trial concluded

after closing arguments.

¶ 68                                 D. Trial Court’s Ruling

¶ 69   On February 24, 2020, the trial court issued its oral ruling. The court began by noting that,

under the Act, the State had to prove beyond a reasonable doubt, that Montilla: (1) had committed

an act of sexual violence; (2) had a mental disorder that was a congenital or acquired condition,

affecting his emotional or volitional capacity that predisposed him to engage in acts of sexual

violence; and (3) was dangerous to others because the mental disorder created a substantial

probability that he would engage in acts of sexual violence.

                                               - 18 -
Nos. 1-20-0913 & 1-20-1172 (cons.)

¶ 70   As to the first element, the court found that the State demonstrated that Montilla had

committed qualifying acts of sexual violence, namely predatory criminal assault and aggravated

criminal sex assault.

¶ 71   As to the second element, the court held that the State had met its burden in establishing

that Montilla suffered from a current qualifying mental disorder, namely pedophilic disorder, that

was congenital or acquired in nature. In so concluding, the court stated that it had considered the

opinions and diagnoses of all evaluators. The court observed that Montilla had a 17-year history

of offending against prepubescent children and that, while on parole, his pedophilic sexual

orientation had expanded beyond his family to an underaged female stranger. The court

acknowledged that the DSM-V did not formally consider pedophilic disorder as an actual disorder

until the offender is at least 16 years old, but that three of the expert witnesses had diagnosed him

with pedophilic disorder to varying degrees. Finally, the court explained that it gave less weight to

Dr. Abbott’s opinion and testimony that Montilla did not suffer from pedophilic disorder because

it found Dr. Abbott’s testimony to be inconsistent with the DSM-V and the opinions of the other

three experts.

¶ 72   As to the third element, the court held that the State had established that there was a

substantial probability that Montilla would engage in acts of sexual violence. The court considered

that the actuarial risk assessments utilized by the experts were known to have “moderate predictive

accuracy,” but indicated that they were not “stand-alone instruments” because they were known

to underestimate risk by limiting the time period evaluated and only considered arrests and

convictions. The court stated it was not limited to such considerations when determining

substantial probability.




                                               - 19 -
Nos. 1-20-0913 & 1-20-1172 (cons.)

¶ 73   The court found Dr. Suire’s opinion and testimony persuasive where Dr. Suire considered

Montilla’s criminal history, patterns of behavior, diminished inhibitions while drinking, risk

assessment, diagnosis of pedophilic disorder, static sexual attraction or arousal to children,

behavior on parole, and failure to complete sex offender treatment.

¶ 74   The trial court gave less credit to Montilla’s expert witnesses because they had all been

“inconsistent in how they arrive[d] at th[e] opinion” that he was not an SVP. As to Dr. Leavitt, the

court stated that he had been “inconsistent in his opinion, and even with himself.” The court noted

that, in 2015, Leavitt had opined that Montilla was an SVP but, in 2019 and 2020, opined that he

was not. The court observed that the main change was Dr. Leavitt’s usage of the Stable-2007.

However, the court noted that the developers of the Stable-2007 have instructed evaluators not to

use the instrument if, like Dr. Leavitt, the evaluator had not interviewed the subject. The court

further reasoned that Dr. Leavitt’s methodology conflicted with that of Dr. Arroyo, who had not

formally scored with the Stable-2007, and Dr. Abbott, who found “no utility” in scoring dynamic

risk factors. The court also highlighted that Dr. Leavitt had described the incident with the

underage female at the technical college as “almost imminent.”

¶ 75   As to Dr. Arroyo, the court stated that his opinion had disregarded that Montilla had

performed oral sex on his 18-month-old nephew. Dr. Arroyo, according to the court, had also

disregarded that, while Montilla was on parole, his sexual interest had adapted and expanded to a

non-family member, thus indicating an interest outside of his family.

¶ 76   As to Dr. Abbott, the court rejected his opinion because he had not diagnosed Montilla

with pedophilic disorder, and had not considered Montilla’s interactions with the underaged girl

at the technical college or that Montilla had experienced thoughts of reoffending while on parole.

Although the court observed that Dr. Abbott and Dr. Leavitt had testified that recidivism rates

                                               - 20 -
Nos. 1-20-0913 & 1-20-1172 (cons.)

were lower as to interfamilial offenders, it discounted their opinions because they disregarded

Montilla’s potential offending against a non-family member. The court also observed that Dr.

Abbott did not consider dynamic risk factors, which contradicted the instructions of the developers

of the Static-99, and that Dr. Abbott’s emphasis on Montilla’s lack of offending was “misplaced”

because he had been committed at the TDF for the past 15 years.

¶ 77   The court considered dynamic risk factors, noting that Montilla had failed to address

various psychological vulnerabilities, such as emotionally identifying with children, impulsivity,

difficulty regulating, strong preoccupation with children, sex as a coping mechanism, and deviant

sexual preference. The court observed that Montilla had not developed any coping skills through

treatment to avoiding reoffending, which constituted a “huge problem for Montilla and the

community if he [were to be] released today.”

¶ 78   Last, the court considered protective factors, which were age, health, and treatment. The

court noted that Montilla was 54 years old, which reduced his risk to an extent and there was no

evidence of health issues in the record. The court reiterated that Montilla had not completed

treatment while at IDOC and had not participated in treatment in 15 years at DHS. The court stated

that the failure to complete treatment was the most important of the protective factors because

“something [would] need[] to change with the respondent if we are to expect different outcomes.”

¶ 79   The trial court concluded that the State had proven beyond a reasonable doubt that Montilla

was an SVP and entered judgment for the State. Additionally, the court ordered DNA analysis, set

a date for posttrial motions, and continued the case for a dispositional hearing.

¶ 80                                    E. Posttrial Motions

¶ 81   On March 23, 2020, Montilla filed a motion for a new trial, or in the alternative, a motion

for judgment notwithstanding the finding of SVP. Therein, Montilla argued, among other things,

                                                - 21 -
Nos. 1-20-0913 & 1-20-1172 (cons.)

that the State had failed to prove he was an SVP, and that the trial court’s judgment was against

the manifest weight of the evidence. The State did not file a written response.

¶ 82      On July 16, 2020, the trial court denied the posttrial motion in its entirety. In that same

order, the trial court addressed a new dispositional report from Dr. Suire, created in April 2020,

which opined that Montilla could be eligible for conditional release if he was willing to engage in

sex offender treatment. Dr. Suire indicated that Montilla should remain at the TDF pending DHS’

creation of a conditional release plan for him. Thus, the court ordered DHS to create a conditional

release plan pursuant to sections 40(b)(4) and 60(f) of the Act (725 ILCS 207/40(b)(4), 60(f) (West

2018)).

¶ 83                                 F. Conditional Release Plan

¶ 84      Pursuant to the trial court’s order, DHS created a “Conditional Release Plan” for Montilla

that contained 67 explicit conditions. The Conditional Release Plan also required Montilla to

participate in sex offender treatment, alcohol and substance abuse treatment, service referrals,

monitoring, and community service notifications.

¶ 85      The Conditional Release Plan outlined procedures in the event that Montilla violated any

of the conditions. We summarize those conditions relevant to this appeal. Condition 11 required

Montilla to become employed and work with his DHS case management team to create a budget.

Condition 28 required Montilla to comply with “all other special conditions” imposed by his

conditional release agent and DHS case management team that would restrict Montilla from high-

risk situations and limit his access to potential victims. Condition 33 imposed various limitations

on Montilla relating to his electronic and internet access and required him to submit to a forensic

evaluation of any of his devices. Condition 41 required Montilla to remain at his home during

holidays, and refrain from travel without permission from his case management team. Condition

                                                - 22 -
Nos. 1-20-0913 & 1-20-1172 (cons.)

57 required Montilla to restrict contact with animals and prohibited him from being present at a

zoo, petting zoo, circus, or where animals might be present to attract children. Finally, Condition

67 required Montilla to comply with all previous conditions and to inquire as to whether any such

activity was permissible prior to engagement.

¶ 86    On September 14, 2020, the parties appeared before the trial court, where Montilla

presented various objections to the proposed plan. The court overruled all of Montilla’s objections

and approved the conditional release plan in its entirety. Montilla subsequently agreed to all the

required conditions via signature, and the order for conditional release was entered on September

16, 2020.

¶ 87    This appeal followed.5

¶ 88                                         II. ANALYSIS

¶ 89    On appeal, Montilla argues that the trial court’s judgment should be reversed for two

reasons. First, Montilla contends that the State failed to meet its burden of proving beyond a

reasonable doubt that he is a sexually violent person under the Act. Second, in the event that this

court affirms the trial court’s judgment, Montilla argues that this court should find that various

provisions of his conditional release plan are invalid as they exceed the scope of the Act, are

unreasonable, and do not bear a relationship to the purposes of commitment under the statute.

¶ 90                                          A. Mootness




        5
          Montilla first filed a notice of appeal on July 29, 2020, following the trial court’s ruling that
Montilla was an SVP. A second notice of appeal was filed on September 14, 2020, after the trial court
approved the Conditional Release Plan. The July 29, 2020 notice of appeal had previously been assigned
to appeal number 1-20-0913. The September 14, 2020 notice of appeal was assigned to appeal number 1-
20-1772. Montilla moved to consolidate both appeals, and we granted the motion on November 24, 2020.

                                                  - 23 -
Nos. 1-20-0913 & 1-20-1172 (cons.)

¶ 91    As a preliminary matter, we must first discuss a series of events and their significance to

this appeal, particularly as to Montilla’s challenge to his conditions of release. During the

pendency of this appeal, the State petitioned to revoke Montilla’s conditional release due to his

violation of Condition 6, which required him, in pertinent part, “to attend and fully participate in

treatment and behavioral monitoring including, but not limited to, medical, psychological, or

psychiatric treatment; and to comply with all the rules of the treatment provider.” According to the

stipulated trial court order entered on August 4, 2021, Montilla failed to disclose deviant sexual

thoughts in a timely fashion while on conditional release and exposed himself to a female nurse at

the TDF. Further, Montilla stipulated that he did “not believe he was presently ready for

conditional release.” Thereafter, his conditional release was revoked, and Montilla has since been

committed at the TDF. 6

¶ 92    Montilla concedes that his challenge to various portions of his conditional release plan is

technically considered moot. Nevertheless, Montilla urges us to consider his challenge pursuant to

the “capable of repetition, yet evading review” exception to the mootness doctrine. Montilla

reasons that his time on conditional release was too short to permit appellate review and that there

is a reasonable expectation that he could be subject to the same conditions in the future because

the Act requires him to be periodically examined every year.




        6
           Pursuant to section 40(b)(4) of the Act, “[a]t any time during which the person is on conditional
release, if the Department determines that the person has violated any condition or rule, or that the safety
of others requires that conditional release be revoked, the Department may *** request the court to issue
an emergency ex parte *** order to take the person into custody[.]” 725 ILCS 207/40(b)(4) (West 2018).
The State must file a petition to revoke conditional release, which must be heard within 30 days. Id. If the
trial court finds that a rule or condition has been violated, the court may revoke the order for conditional
release and place the individual in an appropriate institution until the individual is either discharged or again
placed on conditional release pursuant to sections 65 and 60 of the Act, respectively. Id.

                                                     - 24 -
Nos. 1-20-0913 & 1-20-1172 (cons.)

¶ 93      The State disagrees with Montilla’s attempt to avail himself of this exception.7 The State

contends that, generally, terms of conditional release are not “too short to be fully litigated” and

that Montilla’s current predicament is a result of his own failure to abide by the conditions. Further,

the State argues that Montilla is unable to demonstrate a “substantial likelihood” that the issues

presented in the current appeal would have any bearing on any subsequent appeals or that the trial

court would again impose conditional release, let alone the same restrictions, on Montilla in the

future.

¶ 94      At the outset, we note that neither party has provided this court with a report of the

proceedings discussed hereafter and have only filed supplemental briefs addressing this issue.

Indeed, the State is the only party that provided this court with a copy of the stipulated revocation

order. It is well established that “an appellant has the burden to present a sufficiently complete

record of the proceedings at trial to support a claim of error.” Foutch v. O’Bryant, 99 Ill. 2d 389,

391 (1984). Thus, in the absence of such records, it is “presumed that the order entered by the trial

court was in conformity with law and had a sufficient factual basis.” Id. Any doubts regarding the

incompleteness of the record are, as always, “resolved against the appellant.” Id.

¶ 95      “An appeal is moot if no controversy exists or if events have occurred which foreclose the

reviewing court from granting effectual relief to the complaining party.” In re Shelby R., 2013 IL

114994, ¶ 15 (citing In re Marriage of Peters-Farrell, 216 Ill. 2d 287, 291 (2005)). Generally,

reviewing courts do not rule upon moot questions, render advisory opinions, or consider issues

where the outcome will not be affected regardless of how those issues are decided. In re Barbara



          7
          The State attached the “Stipulation and Order” to its supplemental response. Over Montilla’s
objection, we entered an order allowing it to be considered. Our review of the record shows no other
documentation from the parties regarding the interceding events, including the State’s Petition to Revoke
Conditional Release, apparently filed on February 2, 2021.

                                                 - 25 -
Nos. 1-20-0913 & 1-20-1172 (cons.)

H., 183 Ill. 2d 482, 491 (1998). However, there are multiple recognized exceptions to that rule.

Shelby R., 2013 IL 114994, ¶ 15. One such exception is the “capable of repetition yet evading

review” exception, which seeks to address events of short duration that would otherwise be

considered moot. Barbara H., 183 Ill. 2d at 491. To avail itself of this exception, the complaining

party must demonstrate that: (1) the challenged action is of a duration too short to have been fully

litigated prior to its cessation; and (2) there must be a reasonable expectation that the complaining

party would be subject to the same action in the future. Alfred H.H., 233 Ill. 2d at 358.

¶ 96   Montilla contends that our supreme court’s opinion in Barbara H. is persuasive and

applicable here. We disagree. In Barbara H., the trial court ordered the respondent to be

involuntarily hospitalized under the Mental Health and Developmental Disabilities Code, which

included the forced administration of psychotropic medication for a period of 90 days. Id. at 487-

88. On appeal, our supreme court held that, although the 90 days in which the medication was to

be administered had long since passed, it could nevertheless review the matter pursuant to the

“capable of repetition, yet evading review” exception. Id. at 491.

¶ 97   The court reasoned that the matter was otherwise capable of evading review because the

statute provided for involuntary hospitalizations of no longer than 180 days and forced

administration of medication for no longer than 90 days. Thus, as to the first requirement, the court

determined these periods to be “far too brief to permit appellate review” because “[i]n virtually

every case, the challenged commitment and medication orders will expire before appellate review

[could] be completed.” Id. at 492. The court further observed that applying “the mootness doctrine

under these circumstances would mean that recipients of involuntary mental health services would

be left without any legal recourse for challenging the circuit court’s orders” and any right to appeal

“would be rendered a nullity.” Id. As to the second requirement, although the court did not have


                                                - 26 -
Nos. 1-20-0913 & 1-20-1172 (cons.)

any insight as to the respondent’s current status, the court observed that the record demonstrated

that the respondent had a history of mental illness, including involuntary hospitalization, and thus

believed it was “reasonable to expect that the same action taken against her in the [instant] case

may confront her again.” Id. at 492.

¶ 98   Barbara H. is distinguishable. As to the first requirement of the exception, the provisions

of the Act before us do not implicate the same urgent time concerns outlined in Barbara H which

involved an entirely separate statute. The relevant statute in Barbara H. involved brief timelines

that implicitly prevented appellate review, while the time frames mandated under the Act in this

case are broader, indefinite, and allow sufficient time for appellate review. Indeed, Montilla’s

terms of conditional release were not limited to a specific 90- or 180-day time frame, thus allowing

for him to fully exercise his right to appeal, and his conditional release was not revoked until nearly

a year and a half after judgment was entered.

¶ 99   Montilla asks us to also consider the time frame outlined in another provision of the Act,

specifically section 55, as similar to the one in discussed Barbara H. We again do not find such a

similarity. Section 55 of the Act governs the annual process by which an individual committed to

the custody of DHS may seek to review the finding of SVP. Specifically, DHS is mandated to

provide a written report to the trial court every 12 months to assess whether an individual is still

considered to be a sexually violent person. See 725 ILCS 207/55 (West 2018). Upon review, either

the State or the individual may choose to file a petition for discharge if there is cause to show that

he or she is no longer a sexually violent person. 725 ILCS 207/65 (West 2018). These provisions

involve discharge from commitment, as opposed to terms of conditional release, and are thus

inapplicable.




                                                - 27 -
Nos. 1-20-0913 & 1-20-1172 (cons.)

¶ 100 Because we have found that Montilla cannot satisfy the first element of the exception, we

need not address the second. Although we are mindful of the numerous restrictions placed on

Montilla at the time of original judgment, we cannot say that the circumstances in the case warrant

invoking an exception to the mootness doctrine. As such, we find Montilla’s claims regarding his

conditional release plan to be moot and we will not consider them.

¶ 101                             B. Sufficiency of the Evidence

¶ 102 We now turn to Montilla’s primary challenge, whether the trial court erred in finding that

Montilla was an SVP. Montilla argues that: (1) the evidence was insufficient to establish a mental

disorder as defined by the Act; and (2) the evidence was insufficient to establish that he was

substantially probable to engage in acts of sexual violence.

¶ 103 When assessing the sufficiency of the evidence, “we consider whether, viewing the

evidence in the light most favorable to the State, any rational trier of fact could find the elements

proved beyond a reasonable doubt.” In re Commitment of Adams, 2021 IL App (1st) 182049, ¶ 58

(citing In re Commitment of Fields, 2014 IL 115542, ¶ 19). The Act before us is a civil commitment

statute, but falls within the Illinois Code of Criminal Procedure and requires the State to meet its

burden of proof beyond a reasonable doubt. See 725 ILCS 207/20 (West 2018) (“The proceedings

under this Act shall be civil in nature.”); see also 725 ILCS 207/35(d)(1)-(2) (West 2018) (the

State has the burden of proving the allegations of SVP petition beyond reasonable doubt); see also

In re Commitment of Gavin, 2014 IL App (1st) 122918, ¶ 54 (“While proceedings under the SVP

Act are civil in nature, they implicate Sixth Amendment rights,” which make the “proceedings

quasi-criminal in nature.”). Our review “does not permit us to reweigh the evidence or second-

guess the credibility judgments of the trial court,” and we will not retry the defendant. In re

Commitment of Montanez, 2020 IL App (1st) 182239, ¶ 65. “Rather, the trier of fact is charged

                                               - 28 -
Nos. 1-20-0913 & 1-20-1172 (cons.)

with evaluating the credibility of the witnesses, resolving conflicts in the evidence, and deciding

what reasonable inferences to draw from the evidence.” Id.

¶ 104 The Act defines a “sexually violent person” as “a person who has been convicted of a

sexually violent offense, has been adjudicated delinquent for a sexually violent offense, or has

been found not guilty of a sexually violent offense by reason of insanity and who is dangerous

because he or she suffers from a mental disorder that makes it substantially probable that the person

will engage in acts of sexual violence.” 725 ILCS 207/5(f) (West 2018). Accordingly, to establish

that Montilla is an SVP, the State must prove beyond a reasonable doubt that: (1) Montilla was

convicted of a sexually violent offense, (2) he has a mental disorder, and (3) the mental disorder

makes it substantially probable that he will engage in acts of sexual violence. Id. §§ 35(d)(1)-(2),

§ 5(f). Under the Act, a mental disorder is defined as a “congenital or acquired condition affecting

the emotional or volitional capacity that predisposes a person to engage in acts of sexual violence.”

Id. § 5(b).

¶ 105 Montilla does not challenge the first element, i.e. that he was convicted of a sexually violent

offense. Thus, our analysis is focused on the second and third elements: whether the State proved

that Montilla has a mental disorder and if so, whether that mental disorder makes it substantially

probable that he will engage in acts of sexual violence.

¶ 106                            i. Mental Disorder Under the Act

¶ 107 Montilla contends that the evidence at trial was insufficient because the State failed to

prove the existence of a mental condition that is current and either congenital or acquired in nature,

where none of the experts expressly testified that he was diagnosed with either a congenital or

acquired condition. The State responds that the evidence was sufficient because Dr. Suire testified

that Montilla’s condition was likely a combination of both.

                                                - 29 -
Nos. 1-20-0913 & 1-20-1172 (cons.)

¶ 108 We disagree with Montilla that the State did not meet its burden to prove a mental disorder

that is either a congenital or acquired condition under the Act. All four experts in this case assessed

Montilla pursuant to the DSM-V as the main authoritative text for determining the presence of a

mental disorder. Although one of Montilla’s experts believed that Montilla did not currently suffer

from pedophilic disorder, three other experts disagreed with this conclusion. Further, the State’s

expert witness’s testimony was sufficiently detailed to support his conclusion of the presence of

Montilla’s qualifying mental disorder, which was derived from his review of all relevant file

records, any interviews with Montilla, past evaluations, and Montilla’s time spent in the

community while on parole. Although Dr. Suire was unable to offer any opinion as to whether the

condition was congenital or acquired, he testified that pedophilic disorder tended to remain static,

even if an offender was not in the presence of prepubescent victims for some time. Based upon

this evidence, the trial court found Dr. Suire’s testimony to support the State’s burden, and we will

not disturb this finding on appeal.

¶ 109 Our conclusion is bolstered by this court’s recent decision in In re Commitment of Moody,

2020 IL App (1st) 190565. There, respondent, like here, was found to be sexually violent under

the same statute, and argued on appeal that the State failed to meet its burden by not proving that

he suffered from a condition that was either congenital or acquired as required under the Act. Id.

¶¶ 47, 54.

¶ 110 The Moody court initially observed that the respondent’s request to interpret the

requirements of the Act was a question of law subject to de novo review, especially when

considering that our supreme court “ha[d] not given us guidance as to what sort of factual predicate

suffices to establish the presence of a mental disorder.” Id. ¶¶ 47, 55 (citing In re Commitment of

Gavin, 2019 IL App (1st) 180881, ¶ 36)). Adhering to the well-settled canons of statutory


                                                - 30 -
Nos. 1-20-0913 & 1-20-1172 (cons.)

interpretation, the Moody court determined that the Act “did not require the State to prove with

specificity whether [a] respondent’s mental disorder was ‘congenital or acquired’.” Id. ¶ 56.

Indeed, Moody noted, the statute did not define either term, and thus, “the most natural reading of

the [Act] is that a mental disorder is any condition affecting the emotional or volitional capacity

that predisposes a person to engage in acts of sexual violence, whether congenital or not.” Id.

(Emphasis added). Accordingly, Moody concluded that the legislature did not intend to require the

State to prove either a congenital or acquired condition; it simply needed to prove a condition to

effectuate its purpose of “protecting society from individuals, whose conditions affect their

emotional and volitional capacity *** regardless of the precise origin of those diagnosed

conditions.” Id. ¶ 57 (citing In re Detention of Lieberman, 201 Ill. 2d 300, 319 (2002)). Moody

noted that “in the more than 20 years since passage of the Act, our courts have entertained

sufficiency of evidence challenges without any discussion of whether a respondent’s mental

disorders were congenital or acquired.” Id. ¶ 58; see also In re Commitment of Evans, 2021 IL App

(1st) 192293, ¶ 61 (“We agree with Moody that under its plain and ordinary meaning, ‘the Act

does not require the State to prove with specificity whether the respondent’s mental disorder is

congenital or acquired.’ ”).

¶ 111 The statutory interpretation issue discussed in Moody differs slightly from the one before

us today, but requires no further re-interpretation of the Act. Here, Montilla seeks to further split

hairs by asking us to make a determination that a DSM-V diagnosis is not necessarily indicative

of having a “mental disorder” as required by the Act. Montilla’s request asks us to again step into

the shoes of the legislature when we have already recently taken on that task. Admittedly, the term

“condition” within the Act is undefined, and there is nothing in the Act that mandates that a DSM-

5 diagnosis on its face qualifies as a “mental disorder.” See In re Detention of White, 2016 IL App


                                               - 31 -
Nos. 1-20-0913 & 1-20-1172 (cons.)

(1st) 151187, ¶ 46. However, “[t]o require the term condition *** to mean only psychological

diagnoses *** would be to read a [requirement] into the Act that the legislature did not expressly

set forth.” Id. Further, it is not the job of a reviewing court to determine whether a particular

diagnosis satisfies the State’s burden. Rather, it is the:

                “[F]actfinder [who] has the ultimate responsibility to assess how probative a

        particular diagnosis is on the legal question of the existence of a ‘mental disorder’; the

        status of the diagnosis among health professionals is only a step on the way to that ultimate

        legal determination. The methodology and the outcome of any mental health evaluation

        offered as evidence is a proper subject for cross-examination, and we would expect that, in

        the ordinary case, such efforts would expose the strengths and weaknesses of the

        professional medical opinions offered.” (Emphasis in the original).

White, 2016 IL App (1st) 151187, ¶ 42 (quoting McGee v. Bartow, 593 F.3d 556, 569 (7th Cir.

2010) (discussing federal and state courts’ reluctance to require state legislatures “to adopt any

particular nomenclature in drafting civil commitment statutes” given the diversity of medical

opinion as to what constitutes mental illness). In light of the above, we choose not to read into the

statute requirements that do not exist, as we run the risk of inserting ourselves into a scientific

discussion that is best left to experts. Simply put, the State’s burden under the Act requires proof

of a mental disorder that is either a congenital or acquired condition, and the trial court is the best

arbiter of whether the State has presented sufficient evidence to meet that burden.

¶ 112 Despite this, Montilla contends that the Moody court’s interpretation of the Act was wrong

and should not have any precedential bearing on our resolution of this appeal. He maintains that

Moody incorrectly conflated “diagnosis” with the requisite finding of “mental disorder” under the

Act. The State interprets Montilla’s argument as a call to depart from stare decisis, which

                                                 - 32 -
Nos. 1-20-0913 & 1-20-1172 (cons.)

improperly seeks to relitigate a settled point of law issued less than one year ago. The State further

responds that Montilla cannot demonstrate any “good cause” or “compelling reason” to depart

from Moody, which comports with our current body of case law interpreting the Act as well as

Murray. We agree and decline Montilla’s entreaty to depart from the sound reasoning in Moody.

¶ 113 As a further attempt to defeat our reliance on Moody, Montilla also contends that it is

incompatible with guiding supreme court precedent regarding the standards of expert witness

testimony as set forth in People v. Murray, 2019 IL 123289. In Murray, our supreme court

articulated the level of sufficiency for expert witness testimony in criminal cases (2019 IL 123289,

¶ 31), and a sufficiency argument as it relates to expert witness testimony was raised and rejected

in Moody, 2020 IL App (1st) 190565, ¶¶ 51-53. We find it helpful to briefly discuss Murray.

¶ 114 Murray concerned the sufficiency of expert testimony to sustain a criminal conviction for

unlawful possession of a firearm by a street gang member. 2019 IL 123289, ¶ 1. At trial, the State

introduced the testimony of a police detective who specialized in street gangs and gang activities.

Id. ¶ 6. On appeal, our supreme court agreed with the defendant’s contention that the detective’s

testimony had been insufficient to meet the state’s burden under the requisite statute. Id. ¶¶ 21, 34.

Murray observed that the detective’s testimony failed to establish the causal connection between

his specialized knowledge and the individual defendant. Id. ¶ 34. The court observed that the rules

of evidence “unambiguously require[d]” that an expert “articulate the reasons for his [or her]

opinion.” Id. ¶ 31. The court noted that although an expert is not obligated to “bring forth the

underlying facts and data” of which the opinion was based, merely identifying the source of those

facts and data without explanation was insufficient to prove the elements of the offense. Id. The

court rejected “general references” to the sources of the underlying facts, and that sufficient expert




                                                - 33 -
Nos. 1-20-0913 & 1-20-1172 (cons.)

testimony on “an ultimate issue or conclusion” must “thoroughly explain” the analytic process and

methodology. Id. ¶¶ 34, 33.

¶ 115 Returning to Moody, there, respondent argued that two of the State’s expert witnesses only

gave “canned opinions that parrot[ed] the language” of the Act without offering any basis for their

conclusions, and thus ran afoul of the principles set forth in Murray. 2020 IL App (1st) 190565,

¶¶ 54, 47. Moody distinguished Murray in that the expert witnesses in respondent’s SVP case

testified extensively as to the respondent’s behavior that ultimately led to their diagnoses, and thus

found such expert witness testimony to be sufficient under the Act. Id. ¶ 53. We fail to see any

inconsistencies between Moody and Murray with regard to the question of the sufficiency of expert

testimony, as both reiterate the requirement to strictly adhere to the applicable rules of evidence in

light of the State’s specific burden.8 Accordingly, as with the Moody court’s analysis on

sufficiency as it relates to mental disorders, we also find no reason to depart from its analysis

regarding expert witness testimony. 9 Further, as is apparent from the discussion above, something

more than “canned opinions” were offered by the State’s expert witness to support its finding that

Montilla was an SVP.




        8
           Rule 705 of the Illinois Rules of Evidence (eff. Jan. 1, 2011) governs the disclosure of facts or
data relating to expert witness testimony. Rule 705 provides that any testifying expert “may testify in terms
of opinion or inference and give reasons *** without first testifying to the underlying facts or data, unless
the court requires otherwise.” Id. Further, the expert may also “be required to disclose the underlying facts
or data on cross-examination.” Id.
         9
           We further remind the parties that the “opinion of one district, division, or panel of the appellate
court is not binding on other districts, divisions, or panels.” O’Casek v. Children’s Home and Aid Society
of Illinois, 229 Ill. 2d 421, 440 (2008). Thus, while the State argues that Montilla had failed to provide
“compelling reasons” or “good cause” to depart from Moody pursuant to the doctrine of stare decisis,
although we find no basis to depart from its reasoning, we are not bound by it.

                                                    - 34 -
Nos. 1-20-0913 & 1-20-1172 (cons.)

¶ 116 In sum, we find neither of Montilla’s sufficiency arguments persuasive and therefore reject

both. That said, we proceed with our analysis of Montilla’s challenge to the court’s finding of

substantial probability to reoffend.

¶ 117                          ii. Substantial Probability to Reoffend

¶ 118 Montilla argues that the State failed to prove that he was dangerous, meaning that his

mental disorder made him substantially probable to engage in acts of violence. In particular,

Montilla takes issue with Dr. Suire’s testimony considering “idiosyncratic factors” that were,

according to Montilla, not grounded in any research. Montilla also points out that Dr. Suire omitted

key statistics in his report, such as absolute risk factors and rates of reoffending against family

members. Last, Montilla characterizes Dr. Suire’s testimony as “biased” based on a line of

testimony concerning Montilla’s “monitoring” of an underaged girl while at the technical college.

¶ 119 The State responds that Dr. Suire’s testimony was sufficient to establish substantial

probability. The State points out that Dr. Suire’s opinion was derived from a comprehensive risk

assessment, which on its own found Montilla to be above average on a risk to reoffend, as well as

consideration of idiosyncratic, dynamic, and protective factors. The State further characterizes

Montilla’s disagreement with Dr. Suire’s conclusions as a thinly-veiled attempt to request this

court to improperly reweigh evidence.

¶ 120 Courts have found expert witness testimony to be sufficient when “the experts’ testimony

sufficiently linked the respondent’s likelihood to reoffend to his diagnoses.” Moody, 2020 IL App

(1st) 190565, ¶ 64. Although the State only presented one expert against the three who concluded

that Montilla was not substantially probable to reoffend, we reiterate that the trier of fact is in the

best position to weight the expert’s testimony and assess their credibility. Adams, 2021 IL App




                                                - 35 -
Nos. 1-20-0913 & 1-20-1172 (cons.)

(1st) 182049, ¶ 61. Further, it is not this court’s job to retry Montilla and substitute our judgment

with that of the trial court. Gavin, 2019 IL App (1st) 180881, ¶ 49.

¶ 121 The record shows that the trial court found the State’s expert to be more persuasive because

Dr. Suire’s testimony sufficiently linked the respondent’s likelihood to reoffend to his mental

disorder. Dr. Suire’s testimony was that, to a reasonable degree of psychological certainty,

Montilla was substantially probable to reoffend based on a variety of factors, namely his pedophilic

disorder, failure to complete sex offender treatment, and the high-risk situations in which he placed

himself while on parole. Dr. Suire’s testimony was grounded not only in statistical analysis, but

also, as urged by the developers of the Static instruments, dynamic and idiosyncratic factors to

provide a holistic evaluation of the individual. See Montanez, 2020 IL App (1st) 182239, ¶ 76

(“We do not require any specific, precise, or exact testimony to find that an expert sufficiently

made the connection between the respondent’s mental condition and risk of reoffense.”); see also

In re Commitment of Haugen, 2017 IL App (1st) 160649, ¶ 26 (affirming finding of substantial

probability where expert witnesses relied not just on actuarial tests, but respondent’s criminal

history and underlying behaviors). We also find significant that one of Montilla’s own witnesses,

Dr. Leavitt, while on the one hand opining that Montilla was not substantially probable to reoffend,

nevertheless contradictorily testified that Montilla’s sexual interest in children had likely not been

resolved in any way, and that while out on parole, he had been “deep in his reoffending cycle” and

that an offense against the underaged girl at the technical college was “almost imminent.” See

Moody, 2020 IL App (1st) 190565, ¶ 52 (“substantially probable” has been interpreted to mean “

‘much more likely than not that’ that the respondent will commit acts of violence as a result of his

mental disorder.”); see also Haugen, 2017 IL App (1st) 160649, ¶ 24; In re Detention of Bailey,

317 Ill. App. 3d 1072, 1086 (2000)).


                                                - 36 -
Nos. 1-20-0913 & 1-20-1172 (cons.)

¶ 122 The trial court discounted the testimony of the remaining expert witnesses because they

had failed to consider Montilla’s time while on parole and that at the time of trial, he had not been

around potential victims for at least 15 years. See Gavin, 2019 IL App (1st) 180881, ¶ 38 (“[T]he

State can still satisfy its burden on an SVP petition even in the complete absence of ‘sexually overt

acts in the controlled environment of a prison.’ ” (quoting and citing White, 2016 IL App (1st)

151187, ¶ 60)); see also Lieberman, 379 Ill. App. 3d at 602 (sufficient evidence that respondent

was an SVP even after no evidence of nonconsensual sexual activity in 26 years); Evans, 2021 IL

App (1st) 192293, ¶ 53 (“Courts have consistently upheld SVP findings despite the absence of

sexually offensive activity while in controlled environments of prison or the TDF.”). Indeed, as

noted by all the experts, the factors assessed in the Static Instruments do not account for high-risk

situations outside of formal charges and convictions. Although Montilla did not commit an act of

sexual violence in at least fifteen years, at least two experts opined that Montilla had been “deeply”

within his reoffending cycle while out on parole and was contemplating committing another

offense, an event for which the trial court expressed serious concern. Thus, on balance, the trial

court properly took into consideration the submitted “psychological testing, the record, police

reports, evaluations, and interviews with respondent” to reach its conclusion that Montilla was

substantially probable to reoffend. We find no reason to disturb the trial court’s determination on

this element of the Act.

¶ 123                                   III. CONCLUSION

¶ 124 In sum, we find that the State sufficiently met its burden, beyond a reasonable doubt, that

Montilla suffered from a mental disorder, and the existence of that disorder made it substantially

probable that he would engage in acts of sexual violence. Accordingly, we affirm the trial court’s

judgment in its entirety.


                                                - 37 -
Nos. 1-20-0913 & 1-20-1172 (cons.)

¶ 125 For the reasons stated, we affirm the judgment of the trial court.

¶ 126 Affirmed.




                                              - 38 -